11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

In re Memorial Park Medical Center, Inc.,   * Original Proceeding

No. 11-18-00320-CV                          * November 29, 2018

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                               Gray, C.J., sitting by assignment,
                                               and Wright, S.C.J., sitting by
                                               assignment)
                                               (Willson, J., not participating)

      This court has considered Relator’s petition for writ of mandamus and
request for injunctive relief, and we conclude that the petition should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s
opinion, the petition is dismissed.